SMITH, Judge.
We affirm appellant’s convictions for first degree murder and first degree arson. However, the state concedes the trial court gave a departure sentence for the arson conviction without a sentencing guidelines scoresheet and without giving written reasons for the departure. The trial court was mistakenly advised by the state and thus assumed that because appellant was being sentenced simultaneously for a capital offense, that it was not bound by the guidelines for either offense. Accordingly, the cause must be remanded to the trial court for resentencing on the arson conviction. Upon remand, the trial court may again impose a departure sentence for the arson conviction, provided written reasons are given for the departure. Cf. Roberts v. State, 547 So.2d 129, 131 (Fla.1989).
REVERSED and REMANDED for re-sentencing.
NIMMONS and ZEHMER, JJ„ concur.